Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rule which prohibits assaults on inmates. Subsequent to the commencement of this proceeding, the determination of guilt was administratively reversed and all references thereto were expunged from petitioner’s institutional records. Inasmuch as petitioner has been afforded all the relief to which he is entitled and is no longer aggrieved, the matter must be dismissed as moot (see Matter of Terry v Goord, 14 AD3d 766 [2005]).
Cardona, P.J., Peters, Spain, Mugglin and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.